18-22049-shl     Doc 49      Filed 09/04/19     Entered 09/04/19 16:51:45         Main Document
                                               Pg 1 of 1




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com
                                                                                   September 4, 2019

Honorable Sean H. Lane
United States Bankruptcy Court Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

       Re:     Juan Rios
               Bankruptcy Case No: 18-22049

        This office represents Secured Creditor, SN Servicing Corporation, in the above referenced
action. Please allow this letter to serve as status update since the last conference. This matter was
transferred from MTGLQ Investors LP on December 17, 2018. On March 1, 2019 the Secured Creditor
issued a denial for insufficient income. After further discussions with Secured Creditor and Debtor’s
counsel it was determined that if the Debtors were able to increase their income, the loan would be re-
reviewed.

        On May 21, 2019 a missing document letter was sent to Debtor’s counsel requesting
documentation regarding the supposed increased income. Documents that were requested included pay
stubs as well as a rental agreement and 6-month profit and loss statement. Despite numerous requests
for updates on these document deficiencies, as of today no documents have been received since the
request was made.

       We therefore respectfully request immediate termination of loss mitigation at this time.


                                                      Very truly yours,

                                                       /s/ Jonathan Schwalb, Esq.
                                                       Jonathan Schwalb, Esq.
                                                       Friedman Vartolo LLP
                                                       85 Broad Street, Suite 501
                                                       New York, New York 10004
                                                       (P) 212.471.5100
                                                       (F) 212.471.5150
                                                       bankruptcy@friedmanvartolo.com
